Title: To James Madison from Lafayette, 13 April 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
La grange 13h April 1812
While I Have been obliged By my pecuniary Circumstances to part With four More patents of my Lands Near pointe Coupee it is a Comfort to me to Have put them in the Hands of Sir John Coghill. He Has a proper Sense of the Advantages to be found in a Connection with the United states and a Sincere desire to Contribute to their Wellfare as a good Louisiana proprietor. His Means and His plans Coincide With that Wish and the liberal manner in which He Has treated With me Make me Eager to forward His purposes. What Can I do better for Him than to present Him to the Worthy president of the Union, and to Recommend His Concerns to My Excellent friend who Will no doubt partake in My Hopes that the bargain He Has made With me May be Equally Agreable and profitable to Him. Every Assistance that Can depend Upon Your protection and kind interference I beg Leave to Sollicit in His behalf as I would do it for myself, and shall only add the Affectionate Expressions of my friendship and Respect
Lafayette
Sir John Coghill Has it in Contemplation to purchase, if they Can be Had at a low price, the intermediary Lands which Have been left out of the location on account of their inferiority. Permit me to Request Your kind disposition to facilitate that plan as far as it is in Your power. An information with respect to the price Would be very very welcome.
Permit me to lay before you a point of great importance to Sir John Coghill. I do not [know] whether in the state of orleans foreigners are allowed to purchase and own property. Supposing they are excluded, and it is possible to obtain an exception in favor of Sir John I would be Very Happy to See Him gratified in this very desirable object of our wishes.
